Citation Nr: 1746753	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, CC, and DB


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to July 1959. 

This case comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The February 2010 rating decision denied the Veteran's request to reopen his claim for service connection.  A December 2016 Board decision granted the request to reopen, but remanded the matter of whether service connection was warranted to the RO for further development.  That development took place and a supplemental statement of the case (SSOC) issued in July 2017.  As the claim was not granted the issue has returned to the Board. 

The Veteran appeared at a videoconference hearing at the RO in August 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's case was remanded in December 2016.  The remand indicated that the AOJ should obtain all outstanding VA treatment records and associate them with the claims file and then afford the Veteran a medical examination for his bilateral ankle disability.  A review of the record indicates that relevant treatment records remain outstanding.  The Veteran's treatment records from 2009 to 2015 indicated he had bilateral ankle surgery in 1997.  The records that refer to the surgery indicate the Veteran's current bilateral ankle pain may be a result of the surgery.  However, the records relating to this surgery, including the diagnosis precipitating the operation, are not part of the Veteran's claims file.  It is likely that these records document a diagnosis other than arthralgia considering the Veteran's condition warranted surgery.  Such a diagnosis and residuals are directly relevant to the issue of the Veteran's claim and should be obtained if possible.  Therefore, the records should be sought by the AOJ upon remand.  

The Board also notes that opinions provided in January 2016 and July 2016 regarding the Veteran's bilateral ankle disability do not address the lay statements in the record.  Specifically, they only note that there is no documented injury in service.  However, the Veteran has stated that he experienced ankle pain in service and there is an August 1992 buddy statement corroborating the Veteran's account.  In an addendum opinion, the examiner should address whether the pain reported is consistent with the current diagnosis.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Additionally, the addendum opinion should also address any new evidence relating to the Veteran's 1997 surgery. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify the date and location that he underwent bilateral ankle surgery in or around 1997.  Once the location of the treatment is identified, follow the relevant procedures to obtain and associate the records with the Veteran's claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain any outstanding VA treatment records regarding the Veteran's treatment for bilateral ankle disability. 

3.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to the January 2016 VA examiner, or an appropriate substitute, for an addendum opinion on the nature and etiology of the Veteran's bilateral ankle disability.  

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall review the claims file, including any new development in the file.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify all diagnoses supported by the medical record relevant to the Veteran's bilateral ankle disability.  

b.  For each diagnosis state whether it is at least as likely as not (a probability of 50 percent or greater) that it is related to an event, disease or injury during active service.  

The examiner's should specifically address the Veteran's reports of pain while in service, to include his August 2016 hearing testimony and May 2014 correspondence, as well as the supportive buddy statement from August 1992. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.


Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




